Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022.
Further applicant elects species 1 in Group I. Therefore, claims 9 and 17 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20080095393).
Regarding Claim 1, Kelin discloses an injection moulded acoustic filter comprising a foil piece having openings formed as micro-slits configured to act as acoustic channels through the foil piece wherein the openings formed as micro-slits (Figure 1, sealing part-2, formed by silicone, slits-4, [0018]) have a maximum slit width across a surface of the foil piece of less than one hundred micrometres ([0018], thickness/width is 100 micrometers), Further, Klein discloses a length of an individual one of the micro-slits extends for at least 0.5 millimetre along a surface of the foil piece (Figure 1, dimension d=0.5mm therefore the length of the two slits combined on the surface length is around 1 mm).
Kelin discloses the claimed invention except for the combined total slit length of at least 5 millimeter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the individual and total length, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the length  for the purpose of improving damping charateristics.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding Claim 6, Klein discloses the micro-slits are spaced apart on the foil piece (Figure 1, vents/slits-4) but didn’t disclose the distance between the two slits, however the figure below shows the slits are separated by most of the width of the ear plug which has several other features (e.g. through holes 7) shown in the drawings as being a similar size to the slits (Figure 1, 100 to 500 micrometers, [0018]). Thus it would have been obvious to one of ordinary skill that the separation distance between the two slits would overlap the claimed range of at least 200 micrometers.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 



    PNG
    media_image1.png
    474
    644
    media_image1.png
    Greyscale
 

Regarding Claim 7,  Kelin discloses the claimed invention except for length of an individual one of the micro-slits extends for at least one millimeter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the individual length, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the length  for the purpose of improving damping charateristics.

Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235

Claim(s) 2 -5 and 8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20080095393) in view of as applied in Claim 1, Jorgen (US 20030159878).

Regarding Claim 2, Klein discloses all limitation of claim 1, including a support ring-2 but didn’t explicitly teach that a support ring attached around a circumference of the foil piece the support ring has a higher thickness than the foil piece. In the same filed of endeavor pertaining to the art, Jorgen discloses a support ring attached around a circumference of the foil piece, wherein the support ring has a higher thickness than the foil piece (Figures 2a, 3h, foil piece-26, support ring/membrane holder-24, [0043], foil piece-26 is 0.1mm thick, the membrane holder-24 is 0.5mm thick).

it would be obvious for one ordinary skilled in the art to modify Klein’s elastic sealing part-2 teaching with that of the Jorgen’s teaching of higher thickness of the support ring than the foil piece taught for the purpose of assuring the damping characteristic as desired.

Regarding Claim 3, Jorgen discloses the foil piece and the support ring are integrally formed as a single mould piece (Figure 2a, [0043]).  
Regarding Claim 4, Jorgen discloses the foil piece has a foil thickness of less than half a millimeter (Figures 1-2, [0043], foil piece-26 is 0.1mm thick).
Regarding Claim 5, Klein discloses the micro-slits are directed towards a center of the foil piece (Figure 1).
Regarding Claim 8,  Jorgen foil piece has a maximum surface diameter of less of 2-6mm meets the claimed invention. 
Regarding Claim 10, Jorgen discloses  acoustic filter integrated in an ear plug (Figure 4, [0050]).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741